Case 2:17-cv-12296-LJM-APP ECF No. 29 filed 04/10/19        PageID.369     Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                              Case No. 17-12296
            v.
                                              Judge Laurie J. Michelson
ABDO MOHAMED WASEL,
f/k/a Abdo Mohamed Hassan,

                   Defendant.


                                      ORDER

      Pursuant to the Parties’ stipulation dated April 9, 2019, and in light of

Mohammed Hassan’s age and his distance from this Court, the Parties are granted

leave to depose Mr. Hassan. Should it be necessary, either party may issue any

subpoenas or other lawful process to secure Mr. Hassan’s attendance.



                                       s/Laurie J. Michelson
                                       LAURIE J. MICHELSON
                                       UNITED STATES DISTRICT JUDGE


Date: April 10, 2019




                                          1
Case 2:17-cv-12296-LJM-APP ECF No. 29 filed 04/10/19        PageID.370   Page 2 of 2




                          CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was served upon
counsel of record on this date, April 10, 2019, using the Electronic Court Filing
system.




                                       s/William Barkholz
                                       Case Manager




                                          2
